195 F.2d 736
UNITED STATES of America, Appellant,v.Taft MOODY and Steve Castleman.
No. 14554.
United States Court of Appeals Eighth Circuit.
March 13, 1952.

Appeal from the United States District Court for the Western District of Missouri; Richard M. Duncan, Judge.
Sam M. Wear, U. S. Atty., and Harry F. Murphy, Asst. U. S. Atty., Kansas City, Mo., for appellant.
Herbert K. Hyde, Oklahoma City, Okl., and Malcolm E. Lafargue, Shreveport, La., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal filed by counsel for appellant. 102 F. Supp. 315.